DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending and under examination.
Claim Objections
Claim 20 is objected to because of the following informalities:  "the secondary precursor component" in the amended portion of the claim should instead read "the second precursor component" in accordance with the earlier claim language of claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 15-23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US 2016/0136889), hereinafter Rolland, in view of Plott et al. (US 2020/0047404), hereinafter Plott.
Regarding claims 1, 8-9, and 22, Rolland discloses a method of producing an additively manufactured article comprising (a) providing a curable material comprising a first precursor component (par. 0011 – “light polymerizable first component” meeting claim 9), and at least a second precursor component (par. 0011 – “second solidifiable component”), wherein the first precursor component is configured to cure when subjected to actinic radiation (or is ‘photocurable’) (par. 0014) within an enclosure (Figs. 18-20), and the second component (par. 0020-0021) is configured to cure with exposure to water (moisture) (par. 0021) and the combination is a liquid (par. 0011) as in claim 8; 
(b) exposing the curable material to actinic radiation as to produce an intermediate partially cured structure [par. 0011 step (c)], and either thereafter or concurrently with (b) (as in par. 0021, 0217), 
(c) exposing the intermediate structure produced above to water (moisture) [par. 0011 step (d), 0021, 217] as in claim 22.
Rolland does not explicitly disclose that within the enclosure the humidity is controlled to be below a threshold for curing the secondary component as now required in claim 1 as to first cure an intermediate. However, Rolland does disclose the use of an enclosure (Figs. 18-19, par. 0422-0424). The provided apparatus is closed to the outside atmosphere (Fig. 18) which keeps ambient humidity outside of the enclosed area, as would have been recognized by the ordinary artisan. There is also monitoring and process control (par. 0150-0158, 0185) with respect to the temperature and conditions inside the system (ref. claim 18) as to cause curing of one or both components. 
By decreasing or increasing the temperature of the air within a system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the temperature/and thus humidity conditions within the apparatus as to not cause undesirable curing of the material, as is outlined above as to produce a dual-cured structure.   
Additionally, Plott discloses a similar material to that of Rolland above in that it uses multiple curing mechanisms (Plott, par. 0055, 0084). Plott further discloses controlling the humidity during the curing as to affect an overall rate of curing (Plott, par. 0107). Plott demonstrates that the humidity is a result-effective variable upon the rate of curing of the material. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process above in Rolland (as in Rolland, par. 0150-0158) to further specify that the humidity is controlled (as in Plott, par. 0107), as to control an overall rate of curing of the material, as is claimed. 
Regarding claims 2-3, Rolland/Plott discloses the subject matter of claim 1, and further specifically notes that the build platform engages with a “mixture” of components (Rolland, par. 0011). 
Regarding claims 4-5, Rolland/Plott discloses the subject matter of claim 1, and further discloses (Rolland, par. 0110) that the first curable liquid (Part A) can be an acrylic, and that the first precursor can have a pigment (Rolland, par. 0127). 
Regarding claims 6-7 and 16, Rolland/Plott discloses the subject matter of claim 1, and further discloses (Part B) (Rolland, par. 0215-0225) the isocyanate based precursor (Rolland, par. 0224) as claimed and additionally discloses the presence of an additive (Rolland, par. 0227 – organic peroxide would read on this limitation)
Regarding claims 12 and 14, Rolland/Plott discloses the subject matter of claim 1, but does not explicitly disclose that the elongation at break in the formed article is at least 125% as is claimed or the precise tensile strength of the formed object of at least 5 MPa. 
However, Rolland specifies that “three dimensional objects made by the process” can have a percent elongation at break of “100 percent to 1000, 2000, or 5000 percent or more and additionally can have a tensile strength of “1 to about 50, 100, or 500 megapascals (par. 0264), with respect to the claimed range. 
These values overlap with the claimed range of 125% or more and 5 MPa as in claim 14. It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the elongation at break of the formed article is at least 125% as claimed and that the tensile strength of the produced object is at least 5 MPa as is claimed.  
Regarding claim 15, Rolland/Plott discloses the subject matter of claim 1, and further discloses (Rolland, par. 0230) a specific example of 20:80 of 2nd precursor to first precursor which is within the claimed range, as the reversed ratio (1st:2nd) of 80:20 falls within the bounds of the claim.  
Regarding claim 17, Rolland/Plott discloses the subject matter of claim 1, and further discloses that the second precursor component can be a cyclic ether (Rolland, par. 0224), meeting the claim limitation. 
Regarding claim 18, Rolland/Plott discloses the subject matter of claim 1, and further discloses that the second precursor component comprises a catalyst (Rolland, par. 0223). 
Regarding claim 19, Rolland/Plott discloses the subject matter of claim 1 as discussed above, and further specifies that there is a photoinitiator (Rolland, par. 0122 discusses photoinitiators in the section for Part A which discusses the first precursor). 
Regarding claims 20 and 28, Rolland discloses a method of forming an article in an additive manufacturing device (par. 0011) configured to fabricate the article by forming layers of solid material on a build surface (par. 0011); comprising (a) providing a liquid (as in claim 28) curable material comprising a first precursor component (“light polymerizable first component”) and at least a second precursor component (“second solidifiable component”) over the build platform (par. 0011); (b) forming a first layer by partially curing the first precursor component [par. 0011 step (c), 0217], 
(c) providing the curable material on the first formed layer by “advancing the carrier away from the build surface” (further explained in par. 0003-0004 in background section where it is explained that new layers are formed on either the top or bottom surface of a growing object);
(d) forming a second layer by at least partially curing the first component (par. 0011, and as explained in par. 0091-0092, the steps would repeat as to form a full object); and (e) subsequently, at least partially curing the second precursor component in both the first and second layer [par. 0011 step (c), 0217]. 
Rolland does not explicitly disclose that within the enclosure the humidity is controlled to be below a threshold for curing the secondary component as now required in claim 20 as to first cure an intermediate. However, Rolland does disclose the use of an enclosure (Figs. 18-19, par. 0422-0424). The provided apparatus is closed to the outside atmosphere (Fig. 18) which keeps ambient humidity outside of the enclosed area, as would have been recognized by the ordinary artisan. There is also monitoring and process control (par. 0150-0158, 0185) with respect to the temperature and conditions inside the system (ref. claim 18) as to cause curing of one or both components. 
By decreasing or increasing the temperature of the air within a system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the temperature/and thus humidity conditions within the apparatus as to not cause undesirable curing of the material, as is outlined above as to produce a dual-cured structure.   
Additionally, Plott discloses a similar material to that of Rolland above in that it uses multiple curing mechanisms (Plott, par. 0055, 0084). Plott further discloses controlling the humidity during the curing as to affect an overall rate of curing (Plott, par. 0107). Plott demonstrates that the humidity is a result-effective variable upon the rate of curing of the material. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process above in Rolland (as in Rolland, par. 0150-0158) to further specify that the humidity is controlled (as in Plott, par. 0107), as to control an overall rate of curing of the material, as is claimed. 
Regarding claim 21, Rolland/Plott discloses the subject matter of claim 20, and further discloses that the first precursor component is exposed to actinic radiation in order to cure (Rolland, par. 0011). 
Regarding claim 23, Rolland/Plott discloses the subject matter of claim 22 as discussed above, and further discloses using different amounts of actinic radiation (Rolland, par. 0223 discusses using a different wavelength for curing the material in Part B as in Part A, which would be a “different amount of radiation” as in the claim). 
Regarding claim 25, Rolland/Plott discloses the subject matter of claim 22, which includes exposure to “water” which would inherently be an environment between 1-100% humidity as is claimed (Rolland, par. 0021). 
Regarding claims 26-27, Rolland/Plott discloses the subject matter of claim 20, and further discloses that the first precursor component is an acrylic compound (Rolland, par. 0110), and second precursor component is an isocyanate compound (Rolland, par. 0224). 
Regarding claim 29, Rolland/Plott discloses the subject matter of claim 20, and further discloses (Rolland, par. 0230) a specific example of 20:80 of 2nd precursor to first precursor which is within the claimed range, as the reversed ratio of 80:20 falls within the bounds of the claim.  
Regarding claim 30, Rolland/Plott discloses the subject matter of claim 20, and further discloses that the second precursor component can be a cyclic ether (Rolland, par. 0224), meeting the claim limitation. 
Claims 10-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US 2016/0136889) in view of Plott (US 2020/0047404) as applied to claims 1/20 above, in view of Sitzmann et al. (US Patent No. 5,705,116), hereinafter Sitzmann.
Regarding claims 10-11, Rolland/Plott discloses the subject matter of claim 1 but does not explicitly disclose that the “shelf life” is at least 1 month, or that the product results in an “interpenetrating” polymer network.
However, Sitzmann discloses a similar process involving stereolithography to produce an object using polymer precursor solutions (Sitzmann, abstract). With respect to the “interpenetrating polymer network,” Sitzmann demonstrates that this is a result-effective variable upon the proportions/amounts of polymers selected as precursors (Sitzmann, 14:45-14:60). 
With respect to the “shelf life,” Sitzmann also recognizes that this is a result-effective variable upon the amount of photoinitator in the compound, stating that “increasing the amount of photoinitator would reduce the shelf life of the mixture” and implying that decreasing the amount results in an increased shelf life (Sitzmann, 4:45-4:47). 
It has been held that the optimization of a result-effective variable is within routine skill in the art, and accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the amount of precursor material is selected as to result in an “interpenetrating polymer network” as is claimed, and it also would have been obvious to have specified that an amount of photoinitiator in the compound is such that the shelf life is at least 1 month, as is claimed. 
Regarding claim 24, Rolland/Plott discloses the subject matter of claim 20 but does not disclose that the first precursor is cured in an environment of 1-50% humidity as is claimed. 
However, Sitzmann discloses a similar process involving stereolithography to produce an object using polymer precursor solutions (Sitzmann, abstract). Sitzmann also warns against curing in an environment for the acrylic component that is too humid as it will cause the curing to occur too rapidly (Sitzmann, 15:39-15:44) in UV curable material. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the object is first cured in an environment with little humidity as to not cure too rapidly, prior to moving the object into an object with more humidity, as to affect the curing of the second precursor component above in a desired manner. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US 2016/0136889) in view of Plott (US 2020/0047404) as applied to claim 1 above, and further in view of Letko et al. (US 2018/0046076), hereinafter Letko.
Regarding claim 13, Rolland/Plott discloses the subject matter of claim 1, but does not explicitly disclose the shore A hardness value of the formed object as listed in claim 13. 
However, Letko discloses a similar type of composition for 3D printing a photocurable composition having similar components as Rolland above (Letko, abstract). Letko further discloses a Shore A hardness of 40-95 (Letko, par. 0031), which overlaps with the claimed range of greater than or equal to 50. It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the shore A hardness is greater than or equal to 50 as claimed. 
Rolland/Plott discloses a “base” process of producing a 3D printed part. Letko discloses an “improvement” to the “base” process of Rolland in that it includes a further specification for the production of flexible objects (Letko, par. 0031). Accordingly, in order to produce an object of more flexibility, it would have been obvious to one of ordinary skill in the art to have incorporated the techniques from Letko into Rolland’s process above, with a reasonable expectation of success. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify the shore A value is as claimed.   
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive with respect to the updated rejections above. In the remarks, Applicant argues that the reference does not teach the newly-added limitations of claims 1 and 20 with respect to an anticipation basis. 
However, in response, Examiner points out that Rolland’s material also is a dual-cure material, as is in the claimed invention – there are two different components (in both the prior art and claims) that each cure using the same or a different curing mechanism – where the claims further specify that the timing of the curing is such that the first component is cured before the second component. 
While Rolland does not appear to explicitly disclose “humidity within the enclosure is controlled to be below a threshold for curing” such that the second component does not cure while curing the first component, this would have been routine skill in the art and is clearly implied by the Rolland disclosure as modified by Plott above– which is noted is now under 35 U.S.C. 103 instead of 35 U.S.C. 102. The provided apparatus is closed to the outside atmosphere (Figs. 18-19) which keeps ambient humidity outside of the enclosed area, as would have been recognized by the ordinary artisan. 
The ordinary artisan would have been motivated to have kept the second (different) component from curing (undesirably) prior to curing of the first component, when this is the design of the curing mechanism [see Rolland, abstract, at steps (c) and (d) where there is motivation explicit as to cure the two materials simultaneously, or alternatively “subsequent with” one another]. 
It is the latter situation (“subsequent with”) one another in which the motivation exists to control the environment as to not cause premature curing of the second component which would be known to cure with moisture/water vapor (Rolland, claim 18). Rolland, par. 0021 explains that the second material can be cured “by contacting . . . to water” (moisture), in one embodiment of the disclosure. While the reference does not state that the enclosure of the apparatus controls ambient humidity within of the system, this is clearly implied in Rolland, Figs. 18-19, par. 0150-0159, and 0422-0424, where the temperature and conditions are controlled within an enclosure during both steps of curing of the material. As such, the arguments would not be found persuasive in view of the updated rejections above. 
Additionally or alternatively to the above, Plott explicitly discloses controlling the humidity of the system as to affect a rate of curing, which would have provided a motivation to have modified Rolland to further specify controlling of a humidity of the system, if the above is not found persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742